Title: To John Adams from Benjamin Chadbourn, 11 June 1798
From: Chadbourn, Benjamin,Hovey, Ivory
To: Adams, John



Sir.
ante 11 June 1798

As the present is an alarming crisis in our public affairs, we the subscribers inhabitants of the town of Berwick, District of Maine, bound by every tie of National and individual happiness anxious to express our highest approbation of your wise administration and of the unceasing exertions of our Executive, to preserve us from the broils and Contentions of Europe.
While with pleasure we view with pleasure the Conduct of our government in attempting to bring to an amicable negotiation the existing difficulties between the United States and the French Nation; we see with contempt and indignation the base and sordid conduct of the Gallic court, in their prefered terms of negociation.
As the terms of peace and friendship they demand of us those dear bought rights. Liberty and Independence; but as heirs of American Freedom, we yet hope to find an assylum in our constitution and Government and that the firm and dignified resistance of any encroachments upon them, by their enemies, will be such as to convince Europe and the world that we will support and defend them, with our properties and our lives. Let the fate of Holland groaning under its enormous contributions and the annihilation of the Republic of Venice and the Venetian name be as landmarks of the banefull effects of foreign influence and corruption and guard us against the rapid strides of those too contagious  evils.
However arbitrary and unjustifiable may be their conduct towards us if with sincere and patriotic hearts, with one voice and one mind we give liberal and firm support to the constituted authorities of our Country, we shall under the protection of Heaven be able to convince that haughty nation  that we are not that divided distracted people we have been represented; but that we are linked together by one common interest in defence of the our constitution, liberty and independance. from




Joned. Hamilton &Benja. ChadbournIvory Hoveyand 105 others